 

Exhibit 10.1 

 



EXECUTION VERSION

 

THIRD AMENDMENT TO SENIOR SECURED SUPERPRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

This THIRD AMENDMENT TO SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT (this “Third Amendment”) is entered into as of May 1, 2020, among Dean
Foods Company, a Delaware corporation and a debtor and debtor-in-possession
under chapter 11 of the Bankruptcy Code (the “Borrower”), Coöperatieve Rabobank
U.A., New York Branch, as administrative agent (the “Administrative Agent”), the
Lenders and Voting Participants party hereto (collectively (including any Voting
Participant that provides the confirmation set forth in Section II hereof and
consents to the amendments contained herein indirectly through consent of the
Lender that participated its Loans and/or Commitments to such Voting
Participant), the “Consenting Lenders and Consenting Voting Participants”) and
the other parties hereto. Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Amended
Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
are parties to that certain Senior Secured Superpriority Debtor-in-Possession
Credit Agreement, dated as of November 14, 2019 (as amended, restated or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”, and the Credit Agreement as amended by this Third Amendment, the
“Amended Credit Agreement”); and

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders and Voting Participants agree to make certain amendments and other
modifications and provide certain consents set forth below, and the
Administrative Agent and the Consenting Lenders and Consenting Voting
Participants have agreed to such amendments and other modifications and have
agreed to provide such consents.

 

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section I. Rules of Construction. The interpretive matters specified in Section
1.03 of the Credit Agreement shall apply to this Third Amendment, including the
terms defined in the preamble and recitals hereto.

 

Section II. Confirmation Regarding Treatment of the Specified Asset Sales.

 

A.       Effective as of the Third Amendment Effective Date (as defined below),
the Consenting Lenders and Consenting Voting Participants hereby acknowledge and
agree that, so long as the Borrower remains at all times in compliance with
Section 2.11 of the Amended Credit Agreement, none of (A) the consummation of
any or all of the Specified Asset Sales, in each case, in accordance with the
applicable Bankruptcy Court orders, (B) the performance by the Borrower or any
Subsidiary or Affiliate of the Borrower of its obligations under any asset
purchase agreement governing a Specified Asset Sale (in each case, as in effect
on the Third Amendment Effective Date and as the same may be amended,
supplemented or otherwise modified from time to time other than in a manner
materially adverse to the Administrative Agent, the Lenders or the Voting
Participants, the “Specified Asset Sale Agreements”), (C)(x) the failure of any
representation or warranty set forth in this Third Amendment, the Amended Credit
Agreement, any other Loan Document or any certificate or other document
delivered in connection herewith or therewith, to be true and correct when made
or deemed to have been made as a result of the consummation of the Specified
Asset Sales and the performance by the Borrower or any Subsidiary or Affiliate
of the Borrower

 



 

 

of its obligations under the Specified Asset Sale Agreements or (y) the failure
of the Borrower or any other Loan Party to observe or perform any covenant,
condition or agreement set forth in this Third Amendment, the Amended Credit
Agreement or any other Loan Document (other than the covenants set forth in
Section 2.11 of the Amended Credit Agreement), in each case, to the extent that
such failure results from the consummation of the Specified Asset Sales and the
performance by the Borrower or any Subsidiary or Affiliate of the Borrower of
its obligations under any Specified Asset Sale Agreements in accordance with
their respective terms, and/or (D) the occurrence or existence of an
Amortization Event, a Potential Amortization Event or a Specified Amortization
Event (each, as defined in the Receivables Purchase Agreement, as amended from
time to time on or prior to the date hereof) as a result of the consummation of
the Specified Asset Sales and the performance by the Borrower or any Subsidiary
or Affiliate of the Borrower of its obligations under the Specified Asset Sale
Agreements, will, in any such case, in and of itself, cause or otherwise result
in a Default or Event of Default under the Amended Credit Agreement; provided
that, upon the failure of any Loan Party to comply with any provision of Section
2.11 of the Amended Credit Agreement there shall occur an immediate Event of
Default under the Loan Documents, and the foregoing agreements and waivers set
forth in this Section II(A) shall be automatically deemed to be null and void
and of no further effect.

 

B.       This Section II is limited precisely as written and shall not be deemed
to (i) be a waiver of or a consent to the modification of or deviation from any
other term or condition of the Credit Agreement, the Amended Credit Agreement or
any other Loan Document or any of the other instruments or agreements referred
to therein other than as expressly set forth in this Section II, or (ii)
prejudice any right or rights which any of the Lenders or the Administrative
Agent or any other Secured Party now have or may have in the future under or in
connection with the Credit Agreement, the Amended Credit Agreement, any other
Loan Documents or any of the other instruments or agreements referred to
therein. Except as expressly set forth in this Section II, the terms, provisions
and conditions of the Amended Credit Agreement and other Loan Documents shall
remain in full force and effect and in all other respects are hereby ratified
and confirmed.

 

Section III. Amendments to Credit Agreement. Effective as of the Third Amendment
Effective Date, the Credit Agreement is hereby amended as follows:

 

A.       Section 1.01 of the Credit Agreement is amended by:

 

1.       Amending the definition of Net Cash Proceeds by:

 

(a)deleting the text “the amount of all payments required to be made as a result
of such Asset Sale to repay Indebtedness (other than Loans) secured by such
asset or otherwise subject to mandatory prepayment as a result of such Asset
Sale” appearing in clause (ii) thereof and replacing it with the text “the
amount of all payments required to be made as a result of such Asset Sale to
repay Indebtedness (other than Loans) secured by such asset on a senior basis to
the Loans or otherwise subject to a required mandatory prepayment as a result of
such Asset Sale which payments, in each case, are made in accordance with an
order of the Bankruptcy Court”.

 

(b)deleting the text “and” appearing immediately prior to clause (iii) thereof
and replacing it with “,”; and

 

(c)adding the following text immediately prior to the “.” appearing at the end
of clause (iii) thereof:

 



2

 

“and (iv) solely in connection with the consummation of the DFA Sale, an amount
equal to the sum of (x) the “Payroll (from Admin Claims)” payments and (y) the
“KERP/STIP” payments, in each case set forth opposite such category in the
column for the Month/Week Ending “Apr 5/1/20” as set forth in the post-DFA sale
budget delivered pursuant to, and satisfying the condition to the occurrence of
the Third Amendment Effective Date set forth in, Section V.D. of the Third
Amendment”.

 

2.       Deleting the definitions of Extended Scheduled Maturity Date and
Maturity Extension Conditions.

 

3.       Amending the definition of Permitted Receivables Financing by inserting
the text “except any such amendments or modifications effected on or prior to
the Third Amendment Effective Date or otherwise to the extent expressly
consented to pursuant to Section II(A) of the Third Amendment,” at the beginning
of clause (C) thereof.

 

4.       Amending the definition of Capital Expenditures by deleting the text “;
provided that Capital Expenditures shall not include any such expenditure made
in accordance with Section 2.11(b)(ii) with the cash proceeds of any Recovery
Event” at the end thereof.

 

5.       Amending the definition of Revolving Commitment by deleting the text
“Section 2.11(b)” appearing therein and replacing it with the text
“Section 2.11(d)”.

 

6.       Amending and restating each of the following definitions as follows:

 

(a)“Applicable Rate” means, for any day, with respect to any ABR Loan or LIBOR
Loan, or with respect to the commitment fees payable hereunder at any time, as
the case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “LIBOR Spread” or “Commitment Fee Rate”, as the case may be, for
the applicable period set forth below under the caption “Applicable Period”:

 

Applicable

Period

LIBOR

Spread

ABR

Spread

Commitment Fee

Rate

Prior to the Third Amendment Effective Date 7.00% 6.00% 0.50% At all times from
and after Third Amendment Effective Date 9.00% 8.00% 0.50%

 

(b)“Maturity Date” means the earliest to occur of:

 

(a)       the effective date of a plan of reorganization filed in the Bankruptcy
Cases that is confirmed pursuant to an order of the Bankruptcy Court;

 

(b)       the Final Order ceasing to be in full force and effect for any reason;

 

(c)       the failure to consummate (x) the DFA Sale in accordance with the DFA
Sale Order on or before May 5, 2020 or (y) the Prairie Farms Sale in accordance
with the Prairie Farms Sale Order on or before June 1, 2020;

 



3

 

(d)       (x) the acceleration of the Obligations or (y) termination by the
Administrative Agent and/or the Required Lenders of the Revolving Commitments
(excluding, for the avoidance of doubt, the automatic termination of the
Revolving Commitments in accordance with Section 2.11(d)); and

 

(e)       the Scheduled Maturity Date.

 

(c)“Scheduled Maturity Date” means July 31, 2020.

 

7.       Adding each of the following defined terms in the proper alphabetical
order:

 

“Available Cash” means, as of any date of determination, the aggregate amount of
all cash and Cash Equivalents held on the balance sheet of, or controlled by,
any Loan Party or any of its Restricted Subsidiaries, excluding in each case,
(a) any cash or Cash Equivalents held in any trust established pursuant to
binding arrangements and agreements existing prior to April 1, 2020 in
accordance with past practice for, or otherwise held for the benefit of, any
Person (other than the Borrower or any Subsidiary or Affiliate of the Borrower),
(b) prior to the first date of satisfaction in full of all payment Obligations
under and as defined in the Receivables Purchase Agreement (other than
indemnification and other contingent obligations not yet due and owing), (i) 
cash controlled or required to be held by any Loan Party or any of its
Restricted Subsidiaries for the benefit of any Receivables Financier pursuant to
the terms of the Receivables Purchase Agreement and (ii) any Pool Assets (under
and as defined in the Receivables Purchase Agreement) and any proceeds thereof
and (c) cash and Cash Equivalents received from DFA, Prairie Farms or their
respective Affiliates or subsidiaries as consideration for the consummation of
the DFA Sale and/or the Prairie Farms Sale.

 

“Available Cash Reference Date” means the last Business Day of each calendar
week, commencing on the first Friday on or following the Third Amendment
Effective Date.

 

“Available Cash Reporting Date” means the first Business Day immediately
following each Available Cash Reference Date.

 

“DFA” means Dairy Farmers of America, Inc.

 

“DFA Asset Purchase Agreement” means that certain Asset Purchase Agreement,
dated as of April 6, 2020, by and among Dean Foods Company, as the seller, each
of the subsidiaries of Dean Foods Company party thereto and DFA, as the buyer,
as in effect on the Third Amendment Effective Date and as amended, supplemented
or otherwise modified from time to time other than in a manner materially
adverse to the Administrative Agent, the Lenders or the Voting Participants.

 

“DFA Sale” means the sale of certain of the Debtors’ assets to DFA pursuant to
the DFA Asset Purchase Agreement as authorized pursuant to the DFA Sale Order.

 

“DFA Sale Order” means that certain order, among other things, (a) authorizing
the DFA Sale free and clear of all claims, liens, interests, and encumbrances,
(b) authorizing the Debtors to enter into and perform their obligations under
the DFA Asset Purchase Agreement and related documents, and (c) granting related
relief [D.I. 1572].

 

“Maximum Available Cash Amount” means an amount equal to $20,000,000.

 

“Prairie Farms” means Prairie Farms Dairy, Inc.

 



4

 

“Prairie Farms APA” means that certain Asset Purchase Agreement, dated as of
April 8, 2020, by and among Dean Foods Company, as the seller, each of the
Subsidiaries of Dean Foods Company listed on the signature pages thereto, as the
other selling entities, and Prairie Farms Dairy, Inc., as the buyer, as in
effect on the Third Amendment Effective Date and as amended, supplemented or
otherwise modified from time to time other than in a manner materially adverse
to the Administrative Agent, the Lenders or the Voting Participants.

 

“Prairie Farms Sale” means the sale of certain of the Debtors’ assets to Prairie
Farms pursuant to the Prairie Farms APA as authorized pursuant to the Prairie
Farms Sale Order.

 

“Prairie Farms Sale Order” means that certain order, among other things, (a)
authorizing the Prairie Farms Sale free and clear of all claims, liens,
interests, and encumbrances, (b) authorizing the Debtors to enter into and
perform their obligations under the Prairie Farms APA and related documents, and
(c) granting related relief [D.I. 1594].

 

“Receivables Purchase Agreement” means that certain Ninth Amended and Restated
Receivables Purchase Agreement, dated as of November 14, 2019, by and among
Dairy Group Receivables, L.P. and Dairy Group Receivables II, L.P., as Sellers,
the Servicers from time to time party thereto, the Financial Institutions from
time to time party thereto, the Companies from time to time party thereto, and
Coöperatieve Rabobank U.A., New York Branch, as LC Bank and as Agent for the
Purchasers thereunder.

 

“Specified Asset Sale Agreements” has the meaning assigned to such term in the
Third Amendment.

 

“Specified Asset Sales” means the sale, transfer or other disposition, whether
pursuant to a single transaction or a series of related transactions, of any
property, business, line of business, enterprise or asset of the Borrower or any
Subsidiary of the Borrower, which may, from time to time on or after the Third
Amendment Effective Date, constitute, individually or in the aggregate, a sale,
transfer or other disposition of all or substantially all of the assets of the
Borrower and/or any of its Subsidiaries, pursuant to an order of the Bankruptcy
Court and one or more of (a) the DFA Asset Purchase Agreement, (b) the Prairie
Farms APA, (c) that certain Asset Purchase Agreement, dated as of April 8, 2020,
by and among Dean Foods Company, Uncle Matt’s Organic, Inc., a Subsidiary of
Dean Foods Company, as the seller, and Harmoni Inc., as the buyer, as in effect
on the Third Amendment Effective Date and as amended, supplemented or otherwise
modified from time to time other than in a manner materially adverse to the
Administrative Agent, the Lenders or the Voting Participants, (d) those two
certain Asset Purchase Agreements, each dated as of April 7, 2020, and each by
and among Dean Foods Company, as the seller, each of the Subsidiaries of Dean
Foods Company listed on the signature pages thereto, as the other selling
entities, and Producers Dairy Foods, Inc., as the buyer, as in effect on the
Third Amendment Effective Date and as amended, supplemented or otherwise
modified from time to time other than in a manner materially adverse to the
Administrative Agent, the Lenders or the Voting Participants and (e) that
certain Asset Purchase Agreement, dated as of April 7, 2020, by and among Dean
Foods Company, as the seller, each of the Subsidiaries of Dean Foods Company
listed on the signature pages thereto, as the other selling entities, and Mana
Saves McArthur, LLC, as the buyer, as in effect on the Third Amendment Effective
Date and as amended, supplemented or otherwise modified from time to time other
than in a manner materially adverse to the Administrative Agent, the Lenders or
the Voting Participants.

 

“Third Amendment” means that certain Third Amendment to Senior Secured
Superpriority Debtor-in-Possession Credit Agreement, dated as of May 1, 2020,
among the Borrower, the

 



5

 

Administrative Agent, the Lenders and the Voting Participants party thereto, and
the other parties thereto.

 

“Third Amendment Effective Date” has the meaning assigned to such term in the
Third Amendment; which date occurred on May 1, 2020.

 

B.       Section 2.11(b) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

“(b)(i) Within one (1) Business Day following the first Available Cash Reporting
Date occurring after the date of receipt by any Loan Party or any Restricted
Subsidiary of any Net Cash Proceeds in respect of the DFA Sale and/or the
Prairie Farms Sale and/or any other Asset Sale or series of Asset Sales during
the term of this Agreement, the Borrower shall make a prepayment of the
Obligations in an amount which, after giving effect to such prepayment and each
other prepayment made pursuant to this Section 2.11 on such date, would result
in the aggregate amount of Available Cash as of the immediately preceding
Available Cash Reference Date (but giving pro forma effect to such receipt of
any Net Cash Proceeds) not exceeding the Maximum Available Cash Amount at that
time (each such prepayment to be applied as set forth in clause (d) below), (ii)
within one (1) Business Day following the first Available Cash Reporting Date
occurring after the date of receipt by any Loan Party or any Restricted
Subsidiary of any proceeds in connection with a Recovery Event, the Borrower
shall prepay the Obligations in an aggregate amount equal to one hundred percent
(100%) of such cash proceeds net of all third party costs incurred to obtain
such cash proceeds (such prepayment to be applied as set forth in clause (d)
below), (iii) within one (1) Business Day following the first Available Cash
Reporting Date occurring after the date of receipt by any Loan Party or any
Restricted Subsidiary of any proceeds of any tax refunds, the Borrower shall
prepay the Obligations in an aggregate amount equal to one hundred percent
(100%) of the amount of such tax refunds net of all tax obligations incurred as
a result of the receipt of such tax refunds (such prepayment to be applied as
set forth in clause (d) below) and (iv) if Available Cash as of any Available
Cash Reference Date exceeds the Maximum Available Cash Amount at that time (the
Available Cash in excess thereof, the “Excess Available Cash Amount”), then
within one (1) Business Day following the first Available Cash Reporting Date
thereafter, the Borrower shall prepay the Obligations in an aggregate amount
equal to such Excess Available Cash Amount.”

 

C.       Section 2.11(c) of the Credit Agreement is hereby amended by inserting
the words “prior to the consummation of the terms of the DFA Sale in accordance
with the DFA Asset Purchase Agreement” immediately after the words “at any time”
in the first line thereof.

 

D.       Section 2.11(d) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

“All such amounts pursuant to Section 2.11(a), (b) and (c) (including, for the
avoidance of doubt, amounts pursuant to Section 2.11(b)(i) in connection with
the DFA Sale and the Prairie Farms Sale) shall be applied, first, to prepay the
Revolving Loans ratably (with a corresponding permanent reduction in Revolving
Commitments) until the Revolving Loans are paid in full (and, concurrently with
payment in full of the Revolving Loans and Cash Collateralization of all
outstanding LC Exposure in full, all Revolving Commitments in excess of
Revolving Exposure at such time shall terminate automatically and without
further action on the part of any Person), second, to Cash Collateralize
outstanding LC Exposure (with a corresponding permanent reduction in Revolving
Commitments) until such LC Exposure is Cash Collateralized in full (and,
concurrently with payment in full of the Revolving Loans and Cash
Collateralization of all outstanding LC Exposure in full, all Revolving
Commitments at such time shall terminate

 



6

 

automatically and without further action on the part of any Person) and third,
after all then outstanding Revolving Loans are paid in full, and all outstanding
LC Exposure is Cash Collateralized in full, to prepay the DIP Term Loans
ratably. Within the parameters of the applications set forth above, prepayments
shall be applied first to ABR Loans and then to LIBOR Loans in direct order of
Interest Period maturities. If an Event of Default has occurred and is
continuing at the time of any mandatory prepayment, the proceeds thereof shall
be applied in accordance with Section 2.18(b).”

 

E.       Section 2.11(e) of the Credit Agreement is hereby amended by deleting
each instance of the text “Section 2.11(b)(i) or (c)” appearing therein and
replacing it with the text “Section 2.11(b)(i), (b)(ii), (b)(iii), (b)(iv) or
(c)”.

 

F.       Each of Sections 5.01(a), (b), (f) and (h) of the Credit Agreement is
deleted in its entirety and replaced with the text “[Reserved]”.

 

G.       Section 5.01(g) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

“by no later than 4:00 p.m. (New York time) on:

 

(i)       each Available Cash Reporting Date, a cash report as of the
immediately preceding Available Cash Reference Date setting forth the aggregate
amount of all cash, Cash Equivalents and Available Cash held on the balance
sheet of, or controlled by, any Loan Party or any of its Restricted Subsidiaries
identifying the institution(s) at which such cash and Cash Equivalents are held
and the amount of such cash and Cash Equivalents at each institution;

 

(ii)       Wednesday, May 20, 2020, and on every second Wednesday thereafter
(or, if such Wednesday is not a Business Day, the next Business Day) (the
“Bi-Weekly Reporting Date”), a reasonably detailed internally generated
statement of actual cash flows for the two-week period ended on the Friday
immediately preceding such Bi-Weekly Reporting Date, together with a 13-week
reasonably detailed update to budget with respect to non-ordinary course actual
and reasonably expected, including prospective or contracted asset sales,
changes in balances in cash and/or accounts receivable in respect of the
Permitted Receivables Financing, any reasonably expected tax refunds and other
actual and/or reasonably expected non-ordinary course cash disbursements and
receipts (with such supporting detail as the Administrative Agent and its
financial advisor may request), a reasonably detailed reconciliation to the last
such budget delivered on the Third Amendment Effective Date or, if later,
delivered pursuant to this Section 5.01(g)(ii) and, to the extent that any Loan
Party or Restricted Subsidiary receives any non-cash proceeds from any source,
an explanation as to why such amount has not been received in cash, which
updated, modified or supplemented budget shall be in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders,
provided that no such updated, modified or supplemented budget shall be
effective until so approved;

 

(iii)       the date falling two Business Days after the consummation of the DFA
Sale, a statement of the Net Cash Proceeds generated

 



7

 

by the DFA Sale and a reasonably detailed final funds flow in respect of the DFA
Sale; and

 

(iv)       the date falling two Business Days after the consummation of the
Prairie Farms Sale, a statement of the Net Cash Proceeds generated by the
Prairie Farms Sale and a reasonably detailed final funds flow in respect of the
Prairie Farms Sale;”

 

H.       Section 7.01(d) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

“The Borrower or any Restricted Subsidiary shall (i) use any Available Cash to
make disbursements, expenses and other payments other than (A) as contemplated
by any approved budget delivered on the Third Amendment Effective Date or, if
later, delivered pursuant to Section 5.01(g)(ii) (save to the extent that the
sum of all disbursements, expenses and payments made by the Borrower and its
Restricted Subsidiaries does not exceed 110% of budgeted disbursements, expenses
and payments for the rolling four-week period ending on the Friday immediately
preceding the most recent Bi-Weekly Reporting Date (first tested with respect to
the four-week period ending Friday, May 29, 2020)), (B) payments on or about the
date of consummation of the DFA Sale or otherwise on or prior to Friday, May 8,
2020, in each case, in connection with the consummation of the DFA Sale, or (C)
payments on or about the date of consummation of the Prairie Farms Sale or
otherwise on or prior to Friday, May 8, 2020, in each case, in connection with
the consummation of the Prairie Farms Sale, (ii) make any payment to an
Unrestricted Subsidiary (other than any payment to any Receivables Financier
pursuant to the terms of the Receivables Purchase Agreement), or (iii) fail to
observe or perform any covenant, condition or agreement contained in (A) Section
2.11(b), (c) or (d), 5.01(g), 5.02(a), 5.03 (with respect to the Borrower’s
existence), 5.08, 5.11, 5.12, 5.14, 5.17 or in Article VI or (B) Section 5.13,
5.15 or 5.16 and, in the case of this clause (iii)(B), such failure shall
continue unremedied for a period of five (5) Business Days after the earlier of
a Responsible Officer of the Borrower or any of its Restricted Subsidiaries
having knowledge of such breach or notice thereof from the Administrative
Agent.”

 

I.       Section 7.01(f) of the Credit Agreement is hereby amended by inserting
the text “or, solely with respect to the Permitted Receivables Financing, to the
extent such failure to make payment is permitted (or not prohibited) by the
terms thereof as in effect on the Third Amendment Effective Date” immediately
prior to the “)).” appearing at the end thereof.

 

J.       Section 7.01(g) of the Credit Agreement is hereby amended by inserting
the text “or the terms of any Permitted Receivables Financing as in effect on
the Third Amendment Effective Date” immediately after the text “by the Orders”
appearing in clause (i) of the first parenthetical appearing therein.

 

K.       Section 7.01(o) of the Credit Agreement is hereby amended by deleting
the text “Any” appearing at the beginning thereof and replacing it with the text
“Other than in respect of any Specified Asset Sale, any”.

 

L.       Section 7.01(p)(iv) of the Credit Agreement is hereby amended by
inserting the text “other than in respect of any Specified Asset Sale,” at the
beginning thereof.

 

Section IV. Representations and Warranties. In order to induce the
Administrative Agent, the Consenting Lenders and the Consenting Voting
Participants to provide the confirmation set forth in Section II hereof and
consent to the amendments and modifications to the Credit Agreement set forth
herein, the Borrower represents and warrants that:

 



8

 

A.       On and as of the Third Amendment Effective Date, (a) other than in the
case of any Default or Event of Default that would result from the consummation
of the Specified Asset Sales and the performance by the Borrower or any
Subsidiary or Affiliate of the Borrower of its obligations under any Specified
Asset Sale Agreements, immediately before and after giving effect to this Third
Amendment, no Default or Event of Default shall have occurred and be continuing
and (b) other than to the extent of any inaccuracy that would result from the
consummation of the Specified Asset Sales and the performance by the Borrower or
any Subsidiary or Affiliate of the Borrower of its obligations under any
Specified Asset Sale Agreements, immediately before and after giving effect to
the Third Amendment, each representation and warranty of the Loan Parties and
their respective Restricted Subsidiaries contained in the Amended Credit
Agreement and in each other Loan Document shall be true and correct in all
material respects (or in all respects if the applicable representation or
warranty is qualified by Material Adverse Effect or materiality) on and as of
the Third Amendment Effective Date (provided that to the extent any such
representation or warranty expressly relates to an earlier date, such
representation or warranty shall instead be true and correct in all material
respects (or in all respects if the applicable representation or warranty is
qualified by Material Adverse Effect or materiality) as of such earlier date).

 

B.       Organization; Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization and, subject to the terms of the Final Order, has
all requisite power and authority to carry on its business as now conducted,
execute, deliver and perform its obligations under this Third Amendment and the
other instruments, agreements and documents to which it is a party and executed
and delivered in connection herewith and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

C.       Authorization; Enforceability. Subject to the terms of the Final Order,
the execution, delivery and performance of this Third Amendment and the other
instruments, agreements and documents to which it is a party and executed and
delivered in connection herewith are within each Loan Party’s corporate, limited
liability company or partnership powers, will not contravene the terms of any
Loan Party’s Organization Documents and have been duly authorized by all
necessary corporate and, if required, stockholder, shareholder, member and/or
partner action. Subject to the terms of the Final Order, this Third Amendment
and the other instruments, agreements and documents to which it is a party and
executed and delivered in connection herewith have been duly executed and
delivered by the Borrower and each other Loan Party that is a party hereto and
constitute a legal, valid and binding obligation of the Borrower and each other
Loan Party, as applicable, enforceable in accordance with its terms, subject to
applicable Debtor Relief Laws and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at Law.

 

D.       Governmental Approvals; No Conflicts. Subject to the terms of the Final
Order, the execution, delivery and performance of this Third Amendment and the
other instruments, agreements and documents to which it is a party and executed
and delivered in connection herewith (a) do not require any material consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except for the filing on or about the Third Amendment
Effective Date of one or more current reports on Form 8-K with respect to this
Third Amendment, (b) will not violate any material Law applicable to the
Borrower or any of its Restricted Subsidiaries, (c) except as could not
reasonably be expected to have a Material Adverse Effect, will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any of its Restricted Subsidiaries or its assets (except
those as to which waivers or consents have been obtained), and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Restricted Subsidiaries, except Liens created pursuant to the Loan
Documents.

 



9

 

E.       Specified Asset Sale Agreements. The Borrower has delivered to the
Administrative Agent, the Lenders and the Voting Participants copies of each of
the Specified Asset Sale Agreements as in effect on the Third Amendment
Effective Date.

 

Section V. Effectiveness. This Third Amendment shall become effective on the
first date (the “Third Amendment Effective Date”) on which (A) the Borrower, the
Administrative Agent and the Consenting Lenders and Consenting Voting
Participants constituting all of the Lenders and Voting Participants shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered by way of “.pdf” via email transmission the same to the
Administrative Agent and (B) each of the following conditions are satisfied:

 

A.       Representations and Warranties. Other than to the extent excused
pursuant to Section II(A) above, all representations and warranties contained
herein shall be true and correct in all material respects (or in all respects if
the applicable representation or warranty is qualified by Material Adverse
Effect or materiality) on and as of the Third Amendment Effective Date (both
immediately before and after giving effect to the Third Amendment) (provided
that to the extent any such representation or warranty expressly relates to an
expressly relates to an earlier date, such representation or warranty shall
instead be true and correct in all material respects (or in all respects if the
applicable representation or warranty is qualified by Material Adverse Effect or
materiality) and of such earlier date) (and by its execution hereof, the
Borrower shall be deemed to have represented and warranted such).

 

B.       No Default or Event of Default. Other than in the case of any Default
or Event of Default that would result from the consummation of the Specified
Asset Sales and the performance by the Borrower or any Subsidiary or Affiliate
of the Borrower of its obligations under any Specified Asset Sale Agreement, at
the time of, and immediately before and after giving effect to this Third
Amendment, no Default or Event of Default shall have occurred and be continuing
(and by its execution hereof, the Borrower shall be deemed to have represented
and warranted such).

 

C.       Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower, dated the Third
Amendment Effective Date, certifying compliance with the conditions set forth in
clauses (A) and (B) of this Section V.

 

D.       Post-DFA Sale Budget. The Borrower shall have delivered to the
Administrative Agent (for distribution to the Lenders and the Voting
Participants) an approved budget for the 13-week period commencing with the
Third Amendment Effective Date with respect to non-ordinary course actual and
reasonably expected course, including prospective or contracted asset sales,
changes in balances in cash and/or accounts receivable in respect of the
Permitted Receivables Financing, any reasonably expected tax refunds and other
actual and/or reasonably expected non-ordinary course cash disbursements and
receipts (with such supporting detail as the Administrative Agent (or any Lender
acting through the Administrative Agent) and its financial advisor may request)
(the delivery of which, and the approval of which by the Administrative Agent
and the undersigned Lenders and Voting Participants, is hereby acknowledged).

 

The Administrative Agent shall notify the Borrower and the Lenders of the Third
Amendment Effective Date upon the occurrence thereof, and such notice and the
effectiveness of this Third Amendment, the consents provided herein and the
Amended Credit Agreement shall be conclusive and binding upon all of the Lenders
and all of the other parties to the Loan Documents and each of their successors
and assigns; provided that, failure to give any such notice shall not affect the
effectiveness, validity or enforceability of this Amendment, such consents and
the Amended Credit Agreement.

 

Section VI. Confirmation of Guarantees and Security Interest. By signing this
Third Amendment, the Borrower and each other Loan Party, hereby consents to the
terms of this Third

 



10

 

Amendment and confirms that at the time of, and immediately before and after
giving effect to this Third Amendment, (x) the Secured Obligations of the Loan
Parties under the Credit Agreement, as modified or supplemented hereby, the
Security Agreement, the other Collateral Documents and the other Loan Documents
(i) are entitled to the benefits of the guarantees and the security interests
set forth or created in the Credit Agreement, the Security Agreement, the other
Collateral Documents and the other Loan Documents and (ii) constitute “Secured
Obligations” for purposes of the Credit Agreement, the Security Agreement, the
other Collateral Documents and all other Loan Documents and (y) the Credit
Agreement (as amended hereby), the Security Agreement, each other Collateral
Document and each other Loan Document are, and shall continue to be, in full
force and effect and are hereby ratified and confirmed in all respects and the
terms of this Third Amendment shall not affect in any way its obligations and
liabilities under any Loan Document (including, without limitation, the guaranty
and any grant of security interests and pledges pursuant to the Credit
Agreement, the Security Agreement and other Collateral Document or any other
Loan Document) to which it is a party (as such Loan Documents are amended or
otherwise expressly modified by this Third Amendment (including Section II(A)
hereof)). The Borrower and each other Loan Party hereby ratifies and confirms
that at the time of, and immediately before and after giving effect to this
Third Amendment, all Liens granted, conveyed, or assigned to the Administrative
Agent by such Person pursuant to any Collateral Document or any other Loan
Document to which it is a party remain in full force and effect, are not
released or reduced, and continue to secure full payment and performance of the
Secured Obligations.

 

Section VII. Reference To and Effect Upon the Loan Documents.

 

A.       From and after the Third Amendment Effective Date, (i) the term
“Agreement,” in the Amended Credit Agreement, and all references to the Credit
Agreement in any other Loan Document, shall mean the Credit Agreement as
modified hereby and after giving effect to all consents set forth herein, and
(ii) this Third Amendment shall constitute a “Loan Document” for all purposes of
the Amended Credit Agreement and the other Loan Documents.

 

B.       This Third Amendment is limited as specified herein and shall not
constitute a modification, acceptance or waiver of, or consent to modifications
of or deviations from, any other provision of the Credit Agreement, any
Collateral Document or any other Loan Document or a novation of existing
obligations and liabilities under the Loan Documents (including, for the
avoidance of doubt, other rights in respect of the Sale Motion, the Sale Process
and the underlying sales contemplated therein as set forth in the Loan
Documents). The Credit Agreement, as specifically amended by this Third
Amendment (after giving effect to all consents set forth herein), and each of
the other Loan Documents are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.

 

C.       The parties hereto agree that, notwithstanding anything to the contrary
set forth in Section 9.23 of the Credit Agreement or the Amended Credit
Agreement (as applicable) or any corresponding provision of any other Loan
Document, to the extent that Section 5.14 of the Amended Credit Agreement is
inconsistent with the Orders as in effect as of the Third Amendment Effective
Date and as amended, supplemented or otherwise modified from time to time other
than in a manner adverse in any material respect to the Administrative Agent,
the Lenders or the Voting Participants, Section 5.14 of the Amended Credit
Agreement shall control.

 

Section VIII. Release; Covenant not to Sue. In consideration of this Third
Amendment and the agreements and waivers of the Administrative Agent and the
Consenting Lenders and Consenting Voting Participants set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Borrower, on behalf of itself and each of its
Restricted Subsidiaries, and each of their respective successors and assigns
(collectively, as the “Releasing Parties”

 



11

 

and each, individually, as a “Releasing Party”), hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges the
Administrative Agent and each of the Consenting Lenders and Consenting Voting
Participants and their respective successors and assigns, and their respective
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (the Administrative Agent, each Consenting Lender and Consenting
Voting Participant and all such other Persons being hereinafter referred to
collectively as the “Releasees” and individually as a “Releasee”), of and from
all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of set
off, demands and liabilities whatsoever of every name and nature now known or
unknown, suspected or unsuspected, both at law and in equity, which any
Releasing Party may hold, have or claim to have against the Releasees or any of
them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever, for or on account of, or in relation to, or in any way in connection
with the Third Amendment or the transactions hereunder, in each case which has
arisen at any time on or prior to the Third Amendment Effective Date; provided
that for the avoidance of doubt, nothing in this Section VIII shall affect
continuing obligations of the Releasees under this Third Amendment, the Amended
Credit Agreement and the other Loan Documents

 

The Borrower confirms, on behalf of itself and each other Releasing Party, that
it and they (i) understand, acknowledge and agree that the releases set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release
and (ii) agree that no fact, event, circumstance, evidence or transaction which
could now be asserted or which may hereafter be discovered will affect in any
manner the final, absolute and unconditional nature of the release set forth
above.

 

The Borrower, on behalf of itself and each other Releasing Party, hereby
absolutely, unconditionally and irrevocably covenants and agrees with and in
favor of each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by any Releasing Party pursuant to this Section
VIII.

 

Section IX. Legal Expenses. The Borrower hereby agrees to pay all reasonable
fees and out of pocket expenses of counsel to the Administrative Agent and/or
any Lender party hereto incurred by the Administrative Agent or any Lender party
hereto in connection with the preparation, negotiation and execution of this
Third Amendment and any other instruments and documents executed and delivered
in connection herewith. The Borrower hereby reaffirms in all respects its
obligations set forth in Section 9.03 of the Credit Agreement and the Amended
Credit Agreement and any corresponding provision contained in any Loan
Documents, in each case, in accordance with the terms thereof.

 

Section X. Counterparts, Etc. This Third Amendment may be executed in any number
of counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart. Any party hereto may execute
and deliver a counterpart of this Third Amendment by delivering by facsimile or
other electronic transmission a signature page of this Third Amendment signed by
such party, and any such facsimile or other electronic signature shall be
treated in all respects as having the same effect as an original signature.
Section headings in this Third Amendment are included herein for convenience of
reference only and shall not constitute part of this Third Amendment for any
other purpose. A complete set of counterparts of this Third Amendment shall be
lodged with the Borrower and the Administrative Agent.

 

Section XI. Governing Law. This Third Amendment and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Third

 



12

 

Amendment and the transactions contemplated hereby shall be governed by, and
construed and interpreted in accordance with, the Law of the State of New York
and, to the extent applicable, the Bankruptcy Code.

 

Section XII. Headings. The headings, captions and arrangements used in this
Third Amendment are, unless specified otherwise, for convenience only and shall
not be deemed to limit, amplify or modify the terms of this Third Amendment, nor
affect the meaning thereof.

 

[Signature Pages to follow]

 

13

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Third Amendment as of the date first above
written.

 

BORROWER: DEAN FOODS COMPANY,   as the Borrower           By:  /s/ Edgar A.
DeGuia     Name: Edgar A. DeGuia     Title: Vice President and Treasurer

 

Signature Page to Third Amendment to Dean Foods DIP Credit Agreement

 











SUBSIDIARY GUARANTORS:        

Alta-Dena Certified Dairy, LLC

Berkeley Farms, LLC

Cascade Equity Realty, LLC

Country Fresh, LLC

Dairy Information Systems, LLC

Dairy Information Systems Holdings, LLC

DeAN DAIRY HOLDINGS, LLC

Dean East II, LLC

Dean East, LLC

Dean Foods North Central, LLC

Dean Foods of Wisconsin, LLC

Dean Holding Company

Dean Intellectual Property Services II, Inc.

Dean International Holding Company

Dean Management, LLC

Dean Puerto Rico Holdings, LLC

Dean Services, LLC

Dean Transportation, Inc.

Dean West II, LLC

Dean West, LLC

DFC Aviation Services, LLC

DFC Energy partners, llc

DFC Ventures, LLC

DGI Ventures, Inc.

franklin holdings, inc.

Fresh Dairy Delivery, LLC

Friendly’s Ice Cream Holdings Corp.

Friendly’s Manufacturing and Retail, LLC

Garelick Farms, LLC

Mayfield Dairy Farms, LLC

Midwest Ice Cream Company, LLC

Model Dairy, LLC

Reiter Dairy, LLC

Sampson Ventures, LLC

Shenandoah’s Pride, LLC

Southern Foods Group, LLC

Steve’s Ice Cream, LLC

Suiza Dairy Group, LLC

Tuscan/Lehigh Dairies, Inc.

Uncle Matt’s Organic, Inc. 

Verifine Dairy Products of Sheboygan, LLC           By:  /s/ Kristy N. Waterman
    Name: Kristy N. Waterman     Title: Senior Vice President, General Counsel
and Corporate Secretary

 



Signature Page to Third Amendment to Dean Foods DIP Credit Agreement

 

 





DIPS LIMITED PARTNER II       By: Delaware Trust Company, not in its individual
capacity but solely as Trustee               By:  /s/ Benjamin Hancock     Name:
Benjamin Hancock     Title: Assistant Vice President  

 



ADMINISTRATIVE AGENT: COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, an
Administrative Agent       By:  /s/ Stephanie LeBarbara     Name: Stephanie
LeBarbara     Title: Vice President

 

      By:  /s/ Eric Hurshman     Name: Eric Hurshman     Title: Managing
Director

 







Signature Page to Third Amendment to Dean Foods DIP Credit Agreement

 

 

LENDERS: COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Lender and an Issuing
Bank           By:  /s/ Stephanie LeBarbara     Name: Stephanie LeBarbara    
Title: Vice President

 

      By:  /s/ Eric Hurshman     Name: Eric Hurshman     Title: Managing
Director

 

Signature Page to Third Amendment to Dean Foods DIP Credit Agreement

 





  CIT Northbridge Credit, as a Lender           By:  /s/ Barbara J. Coffin    
Name: Barbara J. Coffin     Title: Authorized Signatory

 





Signature Page to Third Amendment to Dean Foods DIP Credit Agreement

 





  BMO Harris Bank N.A., as a Lender           By:  /s/ Sarah Yates     Name:
Sarah Yates     Title: Vice President

 



 



Signature Page to Third Amendment to Dean Foods DIP Credit Agreement

 





  ACF FinCo I LP, as a Lender           By:  /s/ Oleh Szczupak     Name: Oleh
Szczupak     Title: Authorized Signor

 







Signature Page to Third Amendment to Dean Foods DIP Credit Agreement

 





  ING CAPITAL LLC, as a Lender           By:  /s/ Daniel W. Lamprech     Name:
Daniel W. Lamprech     Title: Managing Director

 

      By:  /s/ Gonzalo Sanchez   Name: Gonzalo Sanchez     Title: Director



 





Signature Page to Third Amendment to Dean Foods DIP Credit Agreement

 





  BTC HOLDINGS FUND I LLC, as a Lender       By: Blue Torch Credit Opportunities
Fund I LP, its sole member         By: Blue Torch Credit Opportunities GP LLC,
its general partner               By:  /s/ Kevin Genda     Name: Kevin Genda    
Title: Managing Member

 





Signature Page to Third Amendment to Dean Foods DIP Credit Agreement

 





  BTC HOLDINGS SC FUND LLC, as a Lender       By: Blue Torch Credit
Opportunities SC Master Fund LP, its sole member         By: Blue Torch Credit
Opportunities SC GP LLC, its general partner               By:  /s/ Kevin Genda
    Name: Kevin Genda     Title: Managing Member

 





Signature Page to Third Amendment to Dean Foods DIP Credit Agreement

 





  PNC Bank, National Association, as a Lender           By:  /s/ Jamie Chioda  
  Name: Jamie Chioda     Title: Senior Vice President

 





Signature Page to Third Amendment to Dean Foods DIP Credit Agreement

 





  COBANK, ACB, as a Lender           By:  /s/ Wayne P. Graffis     Name: Wayne
P. Graffis     Title: Vice President

 





Signature Page to Third Amendment to Dean Foods DIP Credit Agreement

 





  American AgCredit FLCA, as a Voting Participant           By:  /s/ Chris M.
Levine     Name: Chris M. Levine     Title: Vice President

 





Signature Page to Third Amendment to Dean Foods DIP Credit Agreement

 





  AgCountry Farm Credit Services, FLCA, as a Voting Participant           By: 
/s/ Warren Shoen     Name: Warren Shoen     Title: Senior Vice President

 







Signature Page to Third Amendment to Dean Foods DIP Credit Agreement

 





  Compeer Financial, FLCA, as a Voting Participant           By:  /s/ Kevin
Buente     Name: Kevin Buente     Title: Principal Credit Officer

 







Signature Page to Third Amendment to Dean Foods DIP Credit Agreement

 





  Farm Credit Bank of Texas, as a Voting Participant           By:  /s/ Luis M.
H. Requejo     Name: Luis M. H. Requejo     Title: Director Capital Markets

 







Signature Page to Third Amendment to Dean Foods DIP Credit Agreement

 





  GreenStone Farm Credit Services, FLCA, as a Voting Participant           By: 
/s/ Kyle Hernandez     Name: Kyle Hernandez     Title: Capital Markets Lending
Officer

 







Signature Page to Third Amendment to Dean Foods DIP Credit Agreement

 





  Farm Credit Mid-America, FLCA, as a Voting Participant           By:  /s/
Patrick Sauer     Name: Patrick Sauer     Title: Vice President Food &
Agribusiness

 







Signature Page to Third Amendment to Dean Foods DIP Credit Agreement

 





  Northwest Farm Credit Services, FLCA, as a Voting Participant           By: 
/s/ Jeremy VanderVegt     Name: Jeremy VanderVegt     Title: Vice President

 







Signature Page to Third Amendment to Dean Foods DIP Credit Agreement

 



  Yosemite Land Bank, FLCA, as a Voting Participant           By:  /s/ Steven M.
Mizuno     Name: Steven M. Mizuno     Title: SVP-Credit Administration

 



Signature Page to Third Amendment to Dean Foods DIP Credit Agreement

